 


109 HR 1030 IH: Earning and Learning Act of 2005
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1030 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Wu introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to require institutions of higher education to enter into agreements with private for-profit organizations for the provision of work-study employment. 
 
 
1.Short titleThis Act may be cited as the Earning and Learning Act of 2005. 
2.Agreements requiredSection 443(c) of the Higher Education Act of 1965 (42 U.S.C. 2753(c)) is amended by striking may, at its option, enter into and inserting shall, except as otherwise permitted by regulations of the Secretary, enter into. 
 
